Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C.121:
Group I – Claims 1-10 are drawn towards privacy data reporting by scrambling, according to a preset scrambling algorithm, front and rear string data classified in H04W12/02  (Protecting privacy or anonymity).

Group II – Claims 11-20 are drawn towards determining to-be-reported data by analyzing string lengths and reporting rates of the data classified in G06F11/3068  (where the reporting involves data format conversion), and G06F11/3072  (where the reporting involves data filtering, e.g. pattern matching, time or event triggered, adaptive or policy-based reporting).

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct from each other if they are shown to be separately usable. In the instant case, invention (I) has separate utility such as drawn towards privacy data reporting by scrambling, according to a preset scrambling algorithm, front and rear string data whereas (II) has a separate utility such as drawn towards determining to-be-reported data by analyzing string lengths and reporting rates of the data. Hence they are not an obvious variants of each other and they don't overlap in scope. See MPEP § 806.05(d). Because these inventions are distinct from the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper. Because these inventions are distinct for the reasons given above, the search required for Group I is not required for Group II and the search required for Group II is not required for Group I.

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching
different classification in CPC or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with the traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of the election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1 .144. If claims are added after the election, the applicant must indicate which of these claims are readable on the elected invention.
Should the applicant traverse on the ground that the inventions are not patentably distinct, the applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to AHMED HUMADI whose telephone number is (571)272-2066.
The examiner can normally be reached (7:30 am - 4:00 pm) Monday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw, can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H./           Examiner, Art Unit 2497               


/ANDREW J STEINLE/           Primary Examiner, Art Unit 2497